Name: Commission Directive 2001/9/EC of 12 February 2001 adapting to technical progress Council Directive 96/96/EC on the approximation of the laws of the Member States relating to roadworthiness tests for motor vehicles and their trailers (Text with EEA relevance)
 Type: Directive
 Subject Matter: deterioration of the environment;  land transport;  transport policy;  organisation of transport;  European Union law
 Date Published: 2001-02-17

 Avis juridique important|32001L0009Commission Directive 2001/9/EC of 12 February 2001 adapting to technical progress Council Directive 96/96/EC on the approximation of the laws of the Member States relating to roadworthiness tests for motor vehicles and their trailers (Text with EEA relevance) Official Journal L 048 , 17/02/2001 P. 0018 - 0019Commission Directive 2001/9/ECof 12 February 2001adapting to technical progress Council Directive 96/96/EC on the approximation of the laws of the Member States relating to roadworthiness tests for motor vehicles and their trailers(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 96/96/EC of 20 December 1996 on the approximation of the laws of the Member States relating to roadworthiness tests for motor vehicles and their trailers(1), as amended by Commission Directive 1999/52/EC(2), and in particular Article 8 thereof,Whereas:(1) The auto-oil programmes, which were initiated in 1992 to provide the analytical foundation for the setting of vehicle emisison and fuel quality standards for the year 2000 and beyond in order to achieve air quality objectives with a particular focus on reducing road transport emissions, identified the standard of motor vehicle maintenance as a key factor in the effect of traffic on air quality.(2) Directive 96/96/EC specifies the tests to be carried out at periodic inspection to check that emissions from both petrol and diesel driven vehicles are still within acceptable limits.(3) The carbon monixide content of the exhaust emissions of petrol driven vehicles equipped with certain exhaust after-treatment systems (Euro 1 standard) need to be tested at both low and high engine speeds.(4) Directive 98/69/EC of the European Parliament and of the Council of 13 October 1998 relating to measures to be taken against air pollution by emissions from motor vehicles and amending Council Directive 70/220/EEC(3) requires the introduction, from 2000, of on-board diagnostic (OBD) systems for petrol driven cars and light commercial vehicles to monitor the functioning of the vehicle's emission control system in service. Similarly, OBD systems will be required for new diesel vehicles from 2003.(5) The development of OBDs capable of monitoring and recording vehicle faults during operation should narrow the gap between test conditions and actual operation in the future.(6) This Directive abolishes the need to test petrol driven vehicles at low idle speed thus reducing the complexity of the test, but increasing accuracy through monitoring the functioning of the vehicle's OBD system.(7) The measures provided for in this Directive are in accordance with the opinion of the committee for the adaptation to technical progress of the Directive on roadworthiness tests for motor vehicles and their trailers instituted by Article 8 of Directive 96/96/EC,HAS ADOPTED THIS DIRECTIVE:Article 1Directive 96/96/EC is amended as set out in the Annex to this Directive.Article 2Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive one year after the entry into force of the Directive at the latest. They shall forthwith inform the Commission thereof.When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made.Member States shall communicate to the Commission the texts of the provisions of national law that they adopt in the field governed by this Directive.Article 3This Directive shall enter into force on the 20th day following its publication in the Official Journal of the European Communities.Article 4This Directive is addressed to the Member States.Done at Brussels, 12 February 2001.For the CommissionLoyola De PalacioVice-President(1) OJ L 46, 17.2.1997, p. 1.(2) OJ L 142, 5.6.1999, p. 26.(3) OJ L 350, 28.12.1998, p. 1.ANNEXPoint 8.2.1(b)(4) of Annex II to Directive 96/96/EC is replaced by the following: "4. Exhaust pipe emissions - limit values(a) Measurement at engine idling speed:The maximum permissible CO content in the exhaust gases is that stated by the vehicle manufacturer. Where this information is not available, the maximum CO content must not exceed 0,5 % vol.(b) Measurement at high idle speed, engine speed to be at least 2000 revs/min.:The maximum permissible CO content in the exhaust gases is that stated by the vehicle manufacturer at high idle speed. Where this is not available, the maximum CO content must not exceed 0,3 % vol.The air/fuel ratio, Lambda shall be = 1 +- 3 % or in accordance with manufacturer's specifications.(c) For motor vehicles equipped with on-board diagnostic systems in accordance with Directive 98/69/EC, Member States may as an alternative to the test specified in item (a) establish the correct functioning of the emission system through the appropriate reading of the OBD device and simultaneous checking of the proper functioning of the OBD system."